Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Kaiser et al. (US 2013/0218053) in view of Richardson (The Sliding Window Discrete Fourier Transform) and King (‘A Survey of Smartwatches in Remote Health Monitoring’) combination of references. While in combination these references disclose methods and a sensor for detecting gaits of an individual, the gait sensor being worn by a person and having an accelerometer to obtain acceleration values, sampling the acceleration signal, extracting a feature set, determining a probability value using a trained probability estimator, modifying the estimated probability value using a histogram of previous data, determining whether a gait occurrence is represented, segmenting the acceleration data into windows, they fail to teach the formula used to obtain the modified probability value as in the claimed inventions. This distinguishes the claimed invention over the prior art allowing for real-time data processing and analysis and thus real-time feedback and offers comfort, high usability, and discreet monitoring to increase user compliance as well as allows for real-world validation of the data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791